DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment:
The Examiner was unsuccessful in contacting the Applicant regarding potential Examiner’s amendment(s). The Examiner would like to discuss claim 15. More specifically, the Examiner suggests either canceling claim 15 or amending claim 15 to include similar limitations of claim 7. 

Response to Amendments
The Examiner accepts to the amendments received on 08/03/2021. 
The Applicant, via the claim amendments filed on 08/03/2021, has overcome the 112(f) claim interpretations set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(f) claim interpretations.
The Applicant, via the claim amendments filed on 08/03/2021, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.
The Applicant, via the claim amendments filed on 08/03/2021, has overcome the 112(a) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(a) claim rejections.
The Applicant, via the claim amendments (e.g., claim 14 canceled) filed on 08/03/2021, has overcome the 35 U.S.C. 101 claim rejection set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 7-12, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 7, 8, 15, and 16:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 7 is directed to “a navigation system”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 8 is directed to “a navigation system”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 15 is directed to “an in-vehicle apparatus”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 16 is directed to “a navigation system”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claim 7 recites, in general, “a navigation system,” “the first processor guides the vehicle from a vehicle navigation starting point to a vehicle navigation destination,” “the mobile terminal comprises a display to present image information,” “wherein the second processor is configured to guide a route for movement on foot from a walking navigation starting point to a walking navigation destination,” “output, to the display, a photographed image of surrounding of the vehicle navigation destination,” “auxiliary information indicating the walking navigation starting point by combining with the photographed image,” “create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed,” and “an optical axis direction of a camera when the photographed image has been photographed; and transmit the auxiliary information to the mobile terminal.” 
Independent claim 8 recites, in general, “a navigation system,” “the first processor guides the vehicle from a vehicle navigation starting point to a vehicle navigation destination,” “the second processor is configured to guide a route for movement on foot from a walking navigation starting point to a walking navigation destination,” “output, to the display, a photographed image of surrounding of the vehicle navigation destination, and auxiliary information indicating the walking navigation starting point by combining with the photographed image,” and “create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed.”
Independent claim 15 recites, in general recites “a vehicle apparatus,” “receive a photographed image obtained by photographing surrounding by the camera,” “based on a predetermined point, a location where the photographed image has been photographed, create auxiliary information indicating the predetermined point by combining with the photographed image,” and “externally transmit the photographed image and the auxiliary information.
Independent claim 16 recites, in general recites “a navigation system,” “the first processor guides the vehicle from a vehicle a vehicle navigation starting point to a vehicle navigation destination,” “the second processor is configured to guide a route for movement on foot from a walking navigation starting point to a walking navigation destination,” “output, to the display, a photographed image of surrounding of the vehicle navigation destination, and auxiliary information indicating the walking navigation starting point by combining with the photographed image,” “a server in which a plurality of photographed images including a photographed image of surrounding of the vehicle navigation destination are stored in advance; transmit vehicle location information indicating a vehicle location to the server,” “receive, from the server, a photographed image extracted from the plurality of photographed images by the server based on the vehicle location information,” “photographed image location information indicating a photographing location of the image guides a route for movement on foot from a walking starting point to a walking destination, with the photographing location corresponding to the received photographed image location information as the walking starting point,” and “to the display, the auxiliary information and a photographed image extracted from the plurality of photographed images by the server based on the vehicle location information.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a system collecting data, creating information based on the data, outputting the information and data, and displaying the information and data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various information and therefrom, either mentally or using a pen and paper. As a result, the Examiner finds claims 7, 8, 15, and 16 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claims 7, 8, and 16 recite, in general, the additional elements of “a navigation system,” “mobile terminal,” “a first processor,” “a first memory,” “a second processor,” “a second memory,” “a display,” and “a camera”.
Independent claim 15 recites, in general, the additional elements of “a camera,” “a processor,” and “a memory.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 7, 8, 15, and 16 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 7, 8, 15, and 16 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 7, 8, 15, and 16 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 7, 8, 15, and 16 are directed to the abstract idea of a mental process. Accordingly, claims 7, 8, 15, and 16 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-9:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claim 9 are directed to the navigation system of claim 7. The claims are directed to a system, which is a statutory category. (Step 1: yes)
Claim 10-12 are directed to the navigation system of claim 8. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 9-12 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claims 7 and 8 applies. Claims 9-12 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 9-12 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 9-12 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 9-12 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 9-12 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 9-12 are directed to the abstract idea of a mental process. Accordingly, claims 9-12 are not patent eligible. Overall, claims 7-12 and 15-16 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomassen WO 2011/154050 (hereinafter, Thomassen), in view of Herbst et al. U.S. P.G. Publication 2010/0332299 (hereinafter, Herbst).
Regarding Claim 15, Thomassen teaches an in-vehicle apparatus provided in a vehicle equipped with a camera (image obtained via a camera mounted to the vehicle, Thomassen, Paragraphs 0078-0079), the in-vehicle apparatus comprising:
-a processor (processor, Thomassen, Paragraphs 0013 and 0027-0029); and
-a memory communicatively coupled to the processor (memory coupled to the processor, Paragraphs 0012-0013 and 0027-0029), wherein the processor is configured to: 
-receive a photographed image obtained by photographing surrounding by the camera (image obtained via a camera mounted to the vehicle can be passed to the mobile terminal (e.g., for transmission onto a server for storage), Thomassen, Paragraphs 0078-0079); …
-an in-vehicle communication unit to externally transmit the photographed image and the auxiliary information (images can be obtained and sent to the server, which are the surrounding of the vehicle, Thomassen, Paragraphs 0080 and 0034 and Figure 3).
Thomassen does not teach the apparatus to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed; and an auxiliary information transmission unit to transmit the auxiliary information to the mobile terminal.
	Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions from a starting point (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (i.e., may contain where the photographed image has been photographed, direction (i.e., axis) of the image, and various other additional information (Herbst, Paragraphs 0047 and 0074-0075 and Figures 10-11).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Thomassen to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed; and an auxiliary information transmission unit to transmit the auxiliary information to the mobile terminal as taught by Herbst.
	It would have been obvious because providing image information can provide additional guidance and orientation for the end user, which can be helpful when following a desired route (Herbst, Paragraph 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667